On petition por a rehearing.
Scott, J.
It is intimated in the original opinion in this case, that “perhaps” the complaint “would not have been held good upon demurrer.” The appellant, in the petition *498for a rehearing, makes this point: That there was a demurrer to the reply and this demurrer was overruled, and that, as the demurrer brings in review all the pleadings, it ought to have been sustained to the complaint. But, upon a re-examination of the complaint, we are of the opinion that the complaint was good.
Original opinion filed at May Term, 1879.
Opinion overruling petition for a rehearing filed at November Term, 1879.
The petition for a rehearing is therefore overruled.